Opinion issued September 24, 2015




                                          In The

                                  Court of Appeals
                                         For The

                             First District of Texas
                               ————————————
                                  NO. 01-15-00206-CR
                                ———————————
                              CODY CRYMES, Appellant
                                            V.
                           THE STATE OF TEXAS, Appellee


                        On Appeal from the 253rd District Court
                              Chambers County, Texas
                             Trial Court Case No. 17166



                              MEMORANDUM OPINION

         Appellant, Cody Crymes, pled guilty to the felony offense of sexual assault of a

child.    The trial court found appellant guilty and, in accordance with the terms of

appellant’s plea bargain agreement with the State, sentenced appellant to ten years

deferred adjudication and imposed a fine of $1,500.00. Appellant filed a notice of

appeal. We dismiss the appeal.
       In a plea bargain case, a defendant may only appeal those matters that were raised

by written motion filed and ruled on before trial or after getting the trial court’s

permission to appeal. TEX. CODE CRIM. PROC. ANN. art. 44.02 (West 2006); TEX. R.

APP. P. 25.2(a)(2). An appeal must be dismissed if a certification showing that the

defendant has the right of appeal has not been made part of the record. TEX. R. APP. P.

25.2(d).

       Here, the trial court’s certification is included in the record on appeal. See id. The

trial court’s certification states that this is a plea bargain case and that the defendant has

no right of appeal.     See id. at 25.2(a)(2).      The record supports the trial court’s

certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005). Because

appellant has no right of appeal, we must dismiss this appeal. See Chavez v. State, 183
S.W.3d 675, 680 (Tex. Crim. App. 2006) (“A court of appeals, while having jurisdiction

to ascertain whether an appellant who plea-bargained is permitted to appeal by Rule

25.2(a)(2), must dismiss a prohibited appeal without further action, regardless of the basis

for the appeal.”).

       Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss any

pending motions as moot.

                                      PER CURIAM
Panel consists of Justices Jennings, Higley, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                              2